This decision, with that in Enge v. John Hancock Mut. L. Ins. Co. 183 Minn. 117, 236 N.W. 207, establishes a rule of decision law which compels life insurance companies to insure the lives of some persons afflicted with disease bound to end fatally and soon. The result is plainly against public policy and abhorrent to the whole theory of life insurance and the practice of all reputable life underwriters — a theory of sanity and a practice of safety courts should sustain rather than thwart. Here we are imposing an unintended, anomalous, and dangerous liability in spite of every precaution that honest, lawabiding insurers can take. It is imposed against, and in spite of, explicit condition precedent to liability, by reason solely of what interested persons testify was or was not *Page 486 
done by the soliciting agent, who had no power to waive any condition of the policy. The process is so simple and so easy and its reward so generous that the result is a premium for perjury, of which our law already offers too many in its various facilities for the success of synthetic causes of action and defenses.
All that notwithstanding, I concur in the result in deference to the views of my associates and upon the authority of the decision of the Enge case, questionable as its reasoning seems to me, for reasons stated at the time.